Citation Nr: 9920181	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1959 to March 
1961.

The instant appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which denied a claim for 
service connection for a heart condition, including high 
blood pressure; hypercholesterolemia; and a left shoulder 
fracture.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to claims for entitlement to 
service connection for a back disorder, diabetes mellitus, 
hyperlipidemia, and status post nephrectomy.  However, as the 
veteran never completed his appeal by filing an appeal 
statement (VA Form 9 or its equivalent) as to those issues, 
they will not be addressed in this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The appellant's representative, in July 1997 correspondence 
with the RO, seems to have raised a claim for entitlement to 
service connection for major depression.  Since this issue 
has not been developed by the RO, it is referred to the RO 
for appropriate action.  The issue is not inextricably 
intertwined with the issues on appeal.  Kellar v. Brown, 6 
Vet.App. 157 (1994).


REMAND

The appellant contends, in substance, that 
hypercholesterolemia, residuals of a left shoulder injury, 
and a cardiovascular disorder, to include hypertension, were 
incurred in service; therefore, he believes service 
connection is warranted for these disorders.

As an initial matter, the dates and nature of the veteran's 
period(s) of service are unclear based on the evidence 
currently of record.  In order to clarify the dates and 
nature of the veteran's period(s) of service, the RO should 
obtain copies of service administrative records which would 
contain this information from appropriate sources.

Also, an October 1997 Social Security Administration (SSA) 
decision, which is of record, found that the veteran was 
entitled to disability benefits since 1996.  Records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record certified for appellate 
review.  Such records may be of significant probative value 
in determining whether service connection is warranted.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held in Lind v. Principi, 
3 Vet.App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet.App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The RO should contact the appropriate 
sources, including the National Personnel 
Records Center (NPRC), and request that 
they provide copies of all of the 
veteran's enlistment and separation 
documents.  If he was in an active 
reserve status, the dates of any inactive 
duty training or active duty for training 
should be obtained.  If the 
aforementioned information is not 
available at NPRC, the RO should request 
the information from the Department of 
the Army, Headquarters, 65th United 
States Army Reserve Command, Fort 
Buchanan, Puerto Rico, 00934-7000, or any 
other appropriate source.

2.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his cardiovascular disorder, to 
include hypertension, 
hypercholesterolemia, and residuals of a 
left shoulder injury that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  Any additional 
evidence obtained should be associated 
with the claims folder.  

3.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

4.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should readjudicate the 
appellant's claims for service connection 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

6.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while these issues are on 
remand.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).


If any of the claims remain denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



